COLLIER, C. J.
— The only question raised in this case, is, whether, the evidence of the witness, Coleman is inadmissible, as tending to contradict, add to, or explain his receipt. It is conceded, that a mere receipt is not a writing of a character so conclusive, as to exclude parol evidence to show to what extent it should operate;but it is insisted that the paper adduced as evidence, is not only a receipt, but its legal effect is a promise to collect the note made by Pruitt & Jones, if collectable, and pay over the. money to Wayland.
It is certainly true, as argued for the plaintiff in error, that pa-rol evidence is “ inadmissible for the purpose of altering the legal operation of the instrument by evidence of an intention to that effect, which is not expressed in the instrument.” [Paysant v. Ware, Barringer, et al. 1 Ala. Rep. 165.] But did the evidence objected to, have that effect. The solution of this question must depend upon the interpretation of the writing, which is supposed to be conclusive. By that paper, Coleman acknowledges that Wayland had placed in his hands, the note for collection, but does not express anything more. The law, from this omission, implies a promise that he will use legal diligence in endeavoring to collect it, and when he receives the money will pay it to Way-land or order, on demand. There is nothing in this contract *421which would inhibit Wayland from ordering, either by writing, or verbally, simultaenously with the delivery of the note to Coleman, that the amount when collected, should be paid to the plaintiff, or any one else. And the introduction of evidence, showing such to have been the fact, is not in opposition to Coleman’s contract, but perfectly consistent with it. There is nothing in the receipt or inferrable from it, which prohibits Coleman from paying the money to the plaintiff and even if it expressed in totidem verbis, that the money should be paid to Wayland, the plaintiff could not be deprived of it, if by contract he was entitled to it.
In no point of view in which this case can be considered, is the evidence obnoxious to the objection made to it. It is impossible, that the rights of the plaintiff could be prejudiced by the writing to which he wás no party, the more especially as it does not undertake to confer rights upon a third person who is now setting up an adverse claim.
The consequence is, that the judgment must be affirmed.
CLAY, J. — Not sitting.